[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] DECISION RE: DEFENDANT'S MOTION FOR A NEW TRIAL
The defendant moves for a new trial based upon the claim that conviction under the Fourth and Sixth Counts are void for vagueness as applied to the facts in this case. At the hearing on these motions, defendants counsel conceded that the granting of his Motion for a New Trial is contingent upon the Court granting his Motion for Judgment of Acquittal, based upon the "Void for Vagueness" claim.
This Court denied defendants Motion for Judgment for Acquittal based upon his" Void for Vagueness" claim. The Court notes that the defendant does not claim in either Motion that the Risk of Injury Statute is "Void for Vagueness", on its face.
Defendant's Motion for a new trial is, therefore, Denied.
BY THE COURT,
HON. JOHATHAN J. KAPLAN